MEMORANDUM OPINION

WALLER, Justice, for the Court:
¶ 1. Thelma Howell sued Wal-Mart Stores, Inc., for injuries she sustained while shopping at the Wal-Mart Superstore in Philadelphia, Mississippi. A jury returned a verdict in favor of Howell in the amount of $25,-000.00. Wal-Mart appealed and alleges the following assignments of error:
I. WAL-MART WAS ENTITLED TO A JUDGMENT AS A MATTER OF LAW.
II. HOWELL FAILED TO SATISFY HER BURDEN OF PROOF AS TO DAMAGES.
III. THE JURY VERDICT WAS THE PRODUCT OF BIAS, PREJUDICE, AND IMPROPER PASSION.
¶ 2. A jury question was presented where Brent Garrett, a customer in Wal-Mart at the time Howell slipped, testified as to seeing a liquid on the floor and thereafter searching briefly for a Wal-Mart employee prior to Howell’s slipping on the light-colored liquid detergent that was on the floor. There was testimony that Wal-Mart had 180 employees on the floor at the time of the fall, and a store policy that required each employee to check aisles for safety hazards at least five times over a shift. However, there was no testimony that any Wal-Mart employee had conducted a safety sweep of the aisle where Howell fell. It was further acknowledged by a manager that the location where Howell fell was more likely to have a spill than other departments of the store. Although this may be viewed as a somewhat close case, all conflicts in the evidence will be resolved in the plaintiffs favor on appeal where there has been a favorable jury ver-diet. Southwest Mississippi Reg’l Med. Ctr. v. Lawrence, 684 So.2d 1257, 1269 (Miss.1996).
¶ 3. With respect to damages, Howell with no history of prior knee problems, incurred $5,089 in medical bills from treatment that included arthroscopic knee surgery. We cannot say on the basis of the record that the jury verdict of $25,000 was the result of prejudice, bias, fraud or is manifestly against the weight of the evidence. Sessums v. Northtown Limousines, Inc. 664 So.2d 164, 170 (Miss.1995).
¶ 4. AFFIRMED.
PRATHER, C.J., SULLIVAN and PITTMAN, P.JJ., and BANKS, JAMES L. ROBERTS, Jr., SMITH and MILLS, JJ., concur.
MeRAE, J., concurs in result only.